Exhibit 10.33

Notice of Grant of Award

and Award Agreement

SILICON VALLEY BANCSHARES

ID:  94-2875288

3003 Tasman Drive

Santa Clara, CA 95054

 

Name

Address

City, State, Zip

Option Number:

Plan:  1997 Equity Incentive Plan

ID:

 

 

 

Effective ____________ , you have been granted an award of ____________ shares
of SILICON VALLEY BANCSHARES (the Company) common stock.  These shares are
restricted until the vest date(s) shown below.

 

The current total value of the award is $ ____________ .

 

The award will vest in increments on the date(s) shown.

 

Shares

 

Full Vest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

 

 

 

 

 

Silicon Valley Bancshares

 

Date

 

 

 

Employee Name

 

Date

 

 

--------------------------------------------------------------------------------


 

SILICON VALLEY BANCSHARES

 

RESTRICTED STOCK BONUS AGREEMENT

 

                Silicon Valley Bancshares (the “Company”), pursuant to its 1997
Equity Incentive Plan (the “Plan”), has awarded to Grantee shares of the common
stock of the Company (the “Shares”).

 

                The award hereunder is in connection with and in furtherance of
the Company’s discretionary bonus program for participation of the Company’s
employees (including officers).  Defined terms not explicitly defined in this
agreement shall have the same definitions as in the Plan or in the Notice of
Grant of Award and Award Agreement (“Notice of Grant”), to which this agreement
is attached.

 

                The details of your award are as follows:

 

                1.             Total number of shares subject to this Award. 
The total number of shares of Common Stock (the “Shares”) subject to this option
is set forth in the Notice of Grant.

 

2.             Forfeiture Restriction.  Subject to the terms of Section 3.a., in
the event the Grantee’s continuous status as an employee or consultant to the
Bank terminates for any or no reason (including death or disability) before the
respective Vesting Dates (defined below), the Grantee shall forfeit the then
Unreleased Shares (defined below) to the Company.  Upon such forfeiture, the
Company shall become the legal and beneficial owner of the Shares being
forfeited and all rights and interests therein or relating thereto, and the
Company shall have the right to retain and transfer to its own name the number
of Shares being forfeited.

 

3.             Release of Shares From Forfeiture Restriction.

 

                                a.             Subject to the limitations
contained herein, the shares will vest (be released) as set forth in the Notice
of Grant until either (i) the Shares become fully vested or (ii) the Grantee’s
continuous status as an employee or consultant with the Bank or the Company has
not terminated prior to the date of such release. Notwithstanding the foregoing,
upon the occurrence of a “Change in Control” (as such term is defined in the
Plan) of the Company or the Bank and subject to Grantee’s “Covered CIC
Termination” (a “Covered CIC Termination,” as defined in the Bank’s Change in
Control Severance Benefit Policy for Non-Executives), all then Unreleased Shares
shall be released from the forfeiture restriction.   (The period beginning on
the date of this Agreement and ending on each respective Vesting Date shall be
referred to as the “Restriction Period”).

 

b.             Until the Shares have been released from the forfeiture
restriction, they may be referred to herein as “Unreleased Shares.”

 

c.             The Unreleased Shares may bear the following forfeiture
restrictive legend:

 

 

--------------------------------------------------------------------------------


 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FORFEITURE
IN FAVOR OF THE COMPANY, AS SET FORTH IN A STOCK AGREEMENT BETWEEN THE ISSUER
AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER.”

 

d.             The share certificates representing the Shares, when released
from the forfeiture restriction, shall be delivered to the Grantee pursuant to
Section 4 of this Agreement.

 

4.             Issuance of Share Certificates.

 

                a.             The certificates evidencing the Shares shall be
held in escrow by the secretary of the Company until the end of the respective
Restriction Periods (or earlier, upon a Covered CIC Termination), at which time
it shall be released to Grantee by the Company in accordance with the provisions
hereof.

 

b.             At the end of each Restriction Period, the Company shall cause
the appropriate certificate representing the Shares (then released from the
forfeiture restriction) to be delivered to the Grantee; provided, however that
prior to such delivery Grantee shall remit to Company an amount sufficient to
satisfy any federal, state and/or local withholding tax requirements in
connection with the Shares then to be released.

 

c.             Subject to the terms hereof, the Grantee shall have all the
rights of a shareholder with respect to such Shares before the Shares are
released from the forfeiture restriction, including without limitation, the
right to vote the Shares and receive any cash dividends declared thereon.  If,
from time to time during the term of the forfeiture restriction, there is (i)
any stock dividend, stock split or other change in the Shares, or (ii) any
merger or sale of all or substantially all of the assets or other acquisition of
the Company, any and all new, substituted or additional securities to which the
Grantee is entitled by reason of the Grantee’s ownership of the Shares shall be
immediately thereafter be included as “Shares” for purposes of this Agreement.

 

5.             Adjustment for Stock Split.  All references to the number of
Shares in this Agreement shall be appropriately adjusted to reflect any stock
split, stock dividend or other change in the Shares which may be made by the
Company after the date of this Agreement.

 

6.             Grantee’s Representations.

 

                a.             Tax Consequences.  The Grantee has reviewed with
the Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement.  The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The Grantee
understands that the Grantee (and not the Company) shall be responsible for the
Grantee’s own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement

 

--------------------------------------------------------------------------------


 

 

7.             General Provisions.

 

a.             This Agreement shall be governed by the laws of the State of
California.  This Agreement and the Plan represent the entire agreement between
the parties with respect to the receipt of the Shares by the Grantee.

 

b.             The rights and benefits of the Company under this Agreement shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.  The rights and obligations of the Grantee
under this Agreement may only be assigned with the prior written consent of the
Company.

 

c.             Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement.  The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.

 

d.             The Grantee agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.

 

By Grantee’s signature on the Notice of Grant, the Grantee represents that this
Agreement in its entirety has been reviewed, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of this Agreement.

 

--------------------------------------------------------------------------------

 